Citation Nr: 0933705	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right wrist injury with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1999 to 
December 1999, and from December 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran testified from the RO at a 
Board videoconference hearing held in July 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a higher initial evaluation for the 
disorder at issue.  He was last examined for his right wrist 
disorder in June 2008.

During his July 2009 hearing, the veteran testified that his 
disorder had worsened in severity since the June 2008 
examination.  He provided specific examples of the claimed 
worsening.  Given his testimony concerning the increase in 
severity of the disorder at issue, the Board finds that 
further VA examination of the veteran is necessary.  Cf. 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

He also suggested at his hearing that he has received recent 
treatment at the Denver, Colorado VA Medical Center.  On 
remand, the RO should obtain any records from that facility 
for the Veteran.




Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain medical records 
for the Veteran from the Denver, Colorado 
VA Medical Center for the period from 
December 2004 to the present.

2.  The RO should then schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and severity 
of the service-connected right wrist 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be conducted, 
and all findings should be reported in 
detail.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should also provide an 
opinion as to the impact of the right 
wrist disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be provided.  The claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


